MacLEAN, J.
In her action to recover damages for personal injuries claimed to have been sustained in consequence of the negligence of the defendant, the plaintiff was awarded the sum of $200 therefor, which, with costs and extra costs, totaled $224.67. It may not here be said that the judgment rendered by the trial justice was against, the weight of evidence, nor that it was, as upon this appeal contended, in part upon improper evidence. Against the objection and exception of the defendant, the plaintiff, a married woman, and living with her husband, was permitted to testify to her disablement for a period of eight weeks, and to the employment of a colored woman at $1.50 per diem to do her usual work—the work that she performed before the accident. She testified that she kept some boarders, and, over objection and exception, that this boarding business was her own separate business, and that she had the income or profit thereof. This was not improper, in view of the allegation in her complaint, wherein "plaintiff further alleges as special damage that, by reason of the injuries so sustained, she was for a long time prevented from performing her usual duties or attending to her usual work and occupation, and thereby suffered the loss of her income therefrom,” and of the decision of the court in Uransky v. D. D., E. B. & B. R. R. Co., 118 N. Y. 304, 23 N. E. 451, 16 Am. St. Rep. 759, without any consideration of chapter 289 of the Laws of 1902. ' . .
Judgment affirmed, with costs. All concur.